FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BEATRICE MIRANDA,                      
                Petitioner-Appellee,
                 v.
VINCENTE ANCHONDO, Supervisory
Correctional Specialist, Bureau of
Indian Affairs, Office of Justice
Services, Division of Corrections,
District 3,
             Respondent-Appellant,            No. 10-15167
                and                            D.C. No.
                                           3:09-cv-08065-PGR
KURT BRAATZ, Commander,
Detention, Coconino County
Detention Facility; TRACY NIELSEN,
Interim Chief, Pascua Yaqui Tribe
Department of Public Safety;
CHRIS HARNEY, Main Officer,
Truxton Canon Correctional
Facility,
                       Respondents.
                                       




                            1135
1136                 MIRANDA v. BRAATZ



BEATRICE MIRANDA,                      
                Petitioner-Appellee,
                 v.
TRACY NIELSEN, Interim Chief,
Pascua Yaqui Tribe Department of
Public Safety,
             Respondent-Appellant,            No. 10-15308
                and                             D.C. No.
KURT BRAATZ, Commander,
Detention, Coconino County
                                          3:09-cv-08065-PGR
                                             ORDER AND
Detention Facility, CHRIS HARNEY,             AMENDED
Main Officer, Truxton Canon                    OPINION
Correctional Facility; VINCENTE
ANCHONDO, Supervisory
Correctional Specialist, Bureau of
Indian Affairs, Office of Justice
Services, Division of Corrections,
District 3,
                       Respondents.
                                       
       Appeal from the United States District Court
                for the District of Arizona
    Paul G. Rosenblatt, Senior District Judge, Presiding

                  Argued and Submitted
         June 16, 2011—San Francisco, California

                  Filed August 17, 2011
                 Amended February 6, 2012
                        MIRANDA v. BRAATZ                        1137
      Before: Mary M. Schroeder and Carlos T. Bea,
 Circuit Judges, and Janis L. Sammartino, District Judge.*

                 Opinion by Judge Sammartino




   *The Honorable Janis L. Sammartino, District Judge for the U.S. Dis-
trict Court for Southern California, San Diego, sitting by designation.
1138                 MIRANDA v. BRAATZ




                        COUNSEL

John M. Sands, Federal Public Defender, and Daniel L.
Kaplan (argued), Assistant Federal Public Defender, Phoenix,
Arizona, for the petitioner-appellee.

Dennis K. Burke, United States Attorney, Randall M. Howe,
Deputy Appellate Chief, and Karla Hotis Delord, Assistant
U.S. Attorney, Phoenix, Arizona, for the respondent-appellant
Vincente Anchondo.
                      MIRANDA v. BRAATZ                        1139
Amanda Sampson Lomayesva (argued), and Kimberly Van
Amburg, Assistant Attorneys General, Pascua Yaqui Tribe,
Office of the Attorney General, Tucson, Arizona, for respon-
dent-appellant Tracy Nielsen.


                           ORDER

  The Opinion filed August 17, 2011, slip op. 10899, and
appearing at 654 F.3d 911 (9th Cir. 2011), is amended as fol-
lows:

       At slip op. 10906, at the end of the final full para-
    graph; 654 F.3d at 915, end of second paragraph, add
    footnote “3 Our opinion in McCall v. Andrus, 628
    F.2d 1185, 1187 (9th Cir. 1980), could be read as
    holding that a failure to object to the magistrate
    judge’s legal conclusions constitutes automatic
    waiver. As we explained in Martinez, 951 F.2d at
    1156 n.4, however, that broad reading is incorrect.
    We thus clarify that the broad waiver rule suggested
    in McCall is not good law.”

  With these amendments, the panel has voted to deny the
petition for panel rehearing. Judge Bea has voted to deny the
petition for rehearing en banc, and Judges Schroeder and
Sammartino have so recommended.

  The full court has been advised of the petition for rehearing
en banc and no judge has requested a vote on whether to
rehear the matter en banc. Fed. R. App. P. 35.

  The petition for panel rehearing and the petition for rehear-
ing en banc are DENIED. Further petitions for rehearing and
rehearing en banc shall not be entertained.
1140                      MIRANDA v. BRAATZ
                               OPINION

SAMMARTINO, District Judge:

   In these consolidated appeals, Respondents Vincente
Anchondo and Tracy Nielsen appeal the district court’s order
granting Petitioner Beatrice Miranda’s amended petition for
writ of habeas corpus. The Pascua Yaqui Tribal Court con-
victed Petitioner of eight criminal violations arising from a
single criminal transaction. The tribal court sentenced her to
two consecutive one-year terms, two consecutive ninety-day
terms, and four lesser concurrent terms, for a total term of 910
days’ imprisonment. On habeas review, the district court con-
cluded that the Indian Civil Rights Act, 25 U.S.C. § 1302(7)
(2009),1 prohibited the tribal court from imposing consecutive
sentences cumulatively exceeding one year for multiple crimi-
nal violations arising from a single criminal transaction.
Respectfully, we disagree with the district court and hold that
§ 1302(7) unambiguously permits tribal courts to impose up
to a one-year term of imprisonment for each discrete criminal
violation. We reverse.

      FACTUAL AND PROCEDURAL BACKGROUND

   Petitioner is an enrolled member of the Pascua Yaqui Tribe
(the Tribe). On the evening of January 25, 2008, while drunk-
enly wandering the Pascua Yaqui Indian Reservation, Peti-
tioner stumbled upon M.V.,2 a minor teenager. Apparently
believing that M.V. was laughing at her, Petitioner drew a
knife and initiated a profanity-laden chase scene across the
reservation.
  1
     Unless otherwise noted, all subsequent references to § 1302 are to the
version that was in effect when Petitioner was sentenced. See infra note
4.
   2
     Because the victim is a minor, we refer to her using only her initials.
                       MIRANDA v. BRAATZ                     1141
   M.V. ran home and alerted her sister, Bridget, that a
woman was chasing her with a knife. Bridget went outside to
investigate, where she observed an agitated Petitioner, yelling
and brandishing the knife. Petitioner ignored Bridget’s pleas
to leave; instead, she raised the knife and threatened to throw
it at the girls. In a last-ditch effort to protect herself and her
sister, M.V. took aim with a basketball and launched it at Peti-
tioner, hitting Petitioner squarely in the face.

  Petitioner retreated across the street but continued to shout
obscenities and threats. She finally left after Bridget called the
police, who quickly apprehended Petitioner near the girls’
home.

   The Tribe filed a criminal complaint charging Petitioner
with eight violations of the Pascua Yaqui Tribal Criminal
Code: two counts of endangerment, two counts of threatening
and intimidating, two counts of aggravated assault, and two
counts of disorderly conduct. Petitioner appeared pro se at
trial, and the Pascua Yaqui Tribal Court found her guilty on
all eight counts. The tribal court sentenced her to a determi-
nate term of 910 days’ imprisonment as follows: (1) two con-
secutive 365-day terms on the aggravated assault counts; (2)
two consecutive ninety-day terms on the threatening and
intimidating counts; (3) two concurrent sixty-day terms on the
endangerment counts; and (4) two concurrent thirty-day terms
on the disorderly conduct counts. The sentence was reduced
by 114 days for time served.

   Petitioner appealed her conviction and sentence to the Pas-
cua Yaqui Tribe Court of Appeals, arguing, inter alia, that her
910-day sentence violated the Indian Civil Rights Act
(ICRA), 25 U.S.C. § 1302(7). The tribal appellate court
rejected Petitioner’s arguments and affirmed her conviction
on all counts.

   Petitioner subsequently filed an amended petition for writ
of habeas corpus pursuant to 25 U.S.C. § 1303 and 28 U.S.C.
1142                  MIRANDA v. BRAATZ
§ 2241, again arguing that her sentence violated § 1302(7).
The parties cross-moved for summary judgment, and the mag-
istrate judge issued a report and recommendation (R&R)
advising the district court to grant Petitioner’s motion for
summary judgment, deny Respondents’ cross-motion, and
grant Petitioner’s amended petition. The magistrate judge
explicitly adopted the reasoning of Spears v. Red Lake Band
of Chippewa Indians, 363 F. Supp. 2d 1176 (D. Minn. 2005),
and concluded that, in enacting § 1302(7), “Congress did not
intend to allow tribal courts to impose multiple consecutive
sentences for criminal violations arising from a single transac-
tion.” Therefore, like the Spears court, the magistrate judge
found that the phrase “any one offense” in § 1302(7) meant
“a single criminal transaction.”

   The magistrate judge ordered Respondents to file written
objections to the R&R within ten days, subsequently extended
to “no later than noon” on January 11, 2010. Both Respon-
dents ultimately filed objections, but did so over four hours
late.

   On January 12, 2010, the district court adopted the magis-
trate judge’s R&R, granted Petitioner’s amended petition, and
ordered the tribal court to reduce Petitioner’s sentence to one
year and release her from custody. Noting the untimeliness of
Respondents’ objections, the district court nevertheless con-
sidered them and found them unpersuasive. The district court
agreed with the magistrate judge that “the ‘any one offense’
language of . . . § 1302(7) [was] properly interpreted to
include all tribal code violations committed during a single
transaction.”

                         ANALYSIS

1.   Respondents did not waive their right to appeal by
     filing untimely objections to the magistrate judge’s
     R&R.

   [1] Petitioner argues that Respondents’ untimely objec-
tions to the magistrate judge’s R&R waived Respondents’
                          MIRANDA v. BRAATZ                          1143
right to appeal the district court’s adoption of the R&R. We
disagree.

   Whether an appellant has waived her statutory right to
appeal is a matter of law reviewed de novo. United States v.
Gianelli, 543 F.3d 1178, 1182 (9th Cir. 2008). Although fail-
ure to object to a magistrate judge’s factual findings waives
the right to challenge those findings, “[i]t is well settled law
in this circuit that ‘failure to file objections . . . does not [auto-
matically] waive the right to appeal the district court’s conclu-
sions of law.’ ” Lisenbee v. Henry, 166 F.3d 997, 998 n.2 (9th
Cir. 1999) (quoting Britt v. Simi Valley Unified Sch. Dist., 708
F.2d 452, 454 (9th Cir. 1983), abrogated on other grounds by
United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th
Cir. 2003) (en banc)); accord Robbins v. Carey, 481 F.3d
1143, 1146-47 (9th Cir. 2007); Baxter v. Sullivan, 923 F.2d
1391, 1394 (9th Cir. 1991). Rather, “such a failure is a factor
to be weighed in considering the propriety of finding waiver
of an issue on appeal.” Martinez v. Ylst, 951 F.2d 1153, 1156
(9th Cir. 1991). If a party has failed both to object to a magis-
trate judge’s legal conclusions and to raise the issues in its
opening appellate brief, “waiver is appropriate unless there
are circumstances suggesting that it will work a substantial
inequity.” Id. at 1157.3

  [2] Here, Respondents objected to the R&R; granted, they
were a little late. Even so, the district court addressed Respon-
dents’ objections on their merits, concluding that it was “un-
persuaded by the respondents’ objections.” Moreover,
Respondents’ arguments on appeal implicate the district
court’s legal conclusions regarding the meaning of § 1302(7).
  3
   Our opinion in McCall v. Andrus, 628 F.2d 1185, 1187 (9th Cir. 1980),
could be read as holding that a failure to object to the magistrate judge’s
legal conclusions constitutes automatic waiver. As we explained in Marti-
nez, 951 F.2d at 1156 n.4, however, that broad reading is incorrect. We
thus clarify that the broad waiver rule suggested in McCall is not good
law.
1144                  MIRANDA v. BRAATZ
They do not challenge the magistrate judge’s factual findings.
Unlike the appellant in Martinez, Respondents raised their
arguments in their opening appellate briefs. Id. at 1156.
“Thus, [they are] entitled to the ‘ordinary’ presumption that
failure to object to the magistrate judge’s report, ‘standing
alone,’ does not constitute waiver.” Robbins, 481 F.3d at 1147
(quoting Martinez, 951 F.2d at 1156).

2.   Section 1302(7) unambiguously permits imposition of
     up to a one-year term of imprisonment for each
     criminal violation.

   Respondents argue that the district court erred in interpret-
ing § 1302(7) to prohibit tribal courts from imposing consecu-
tive sentences cumulatively exceeding one year for multiple
criminal violations arising from a single transaction. More
specifically, Respondents contend that the statutory language
“any one offense” has a plain meaning, and that the district
court erred in relying on the statute’s legislative history to
manufacture ambiguity in this otherwise clear language. We
agree.

   We review de novo a district court’s decision to grant a
petition for writ of habeas corpus filed pursuant to 28 U.S.C.
§ 2241. United States v. Lemoine, 546 F.3d 1042, 1046 (9th
Cir. 2008) (quoting Khotesouvan v. Morones, 386 F.3d 1298,
1299 (9th Cir. 2004)). The construction or interpretation of a
statute is a question of law also reviewed de novo. United
States v. Cabaccang, 332 F.3d 622, 624-25 (9th Cir. 2003).

   “The preeminent canon of statutory interpretation requires
us to ‘presume that [the] legislature says in a statute what it
means and means in a statute what it says there.’ ” BedRoc
Ltd., LLC v. United States, 541 U.S. 176, 183 (2004) (alter-
ation in original) (quoting Conn. Nat’l Bank v. Germain, 503
U.S. 249, 253-54 (1992)). Thus, statutory interpretation “be-
gins with the statutory text.” Id. “If the statutory language is
unambiguous and the statutory scheme is ‘coherent and con-
                           MIRANDA v. BRAATZ                           1145
sistent,’ ” judicial inquiry must cease. In re Ferrell, 539 F.3d
1186, 1190 n.10 (9th Cir. 2008) (quoting Robinson v. Shell
Oil Co., 519 U.S. 337, 340 (1997)). Resorting to legislative
history as an interpretive device is inappropriate if the statute
is clear. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545
U.S. 546, 568 (2005); accord United States v. Real Property
Located at 475 Martin Lane, 545 F.3d 1134, 1143 (9th Cir.
2008).

   “[U]nless otherwise defined, words [of a statute] will be
interpreted as taking their ordinary, contemporary, common
meaning.” Perrin v. United States, 444 U.S. 37, 42 (1979).
And under the doctrine of in pari materia, words in different
sections of the same statute should be construed similarly.
Erlenbaugh v. United States, 409 U.S. 239, 243-44 (1972).

   [3] Section 1302(7) provides, in relevant part, that an
Indian tribe exercising powers of self-government shall “in no
event impose for a conviction of any one offense any penalty
or punishment greater than imprisonment for a term of one
year.” 25 U.S.C. § 1302(7) (emphasis added). The pre-2010
version of the ICRA did not define “offense” as used in
§ 1302(7).4 But see 25 U.S.C. § 1302(e) (2011) (defining “of-
fense”). Accordingly, we must determine whether the term
had an ordinary, contemporary, common meaning in 1968,
when Congress enacted the ICRA.
  4
    In 2010, Congress rewrote § 1302. See Tribal Law and Order Act of
2010, Pub. L. No. 111-211, § 234(a), 124 Stat. 2258, 2279-81. Unlike the
former version, the amended statute permits up to a three-year term for
“any 1 offense” in certain circumstances. 25 U.S.C. §§ 1302(a)(7)(C), (b)
(2011). It also explicitly defines “offense” to mean “a violation of a crimi-
nal law,” id. § 1302(e), and permits consecutive sentences up to a cumula-
tive total of nine years, id. § 1302(a)(7)(D). However, if a tribal court
metes out this enhanced punishment in a single “criminal proceeding,” the
defendant must receive something akin to the full panoply of procedural
rights that would be due a criminal defendant prior to conviction. Id.
§ 1302(c).
1146                  MIRANDA v. BRAATZ
    [4] Contrary to Petitioner’s contention, “offense” had an
established meaning in 1968: “A crime or misdemeanor; a
breach of the criminal laws.” BLACK’S LAW DICTIONARY 1232
(4th ed. 1968); accord WEBSTER’S SEVENTH NEW COLLEGIATE
DICTIONARY 586 (1965) (defining “offense” as “an infraction
of law; crime”); WEBSTER’S NEW INTERNATIONAL DICTIONARY
1690 (2d ed. 1959) (defining “offense” as “[a] breach of
moral or social conduct; an infraction of law; a crime; . . . any
public wrong, whether a crime or misdemeanor”). Contempo-
rary case law illustrates that courts used the term to refer to
a violation of a criminal law, in a manner consistent with its
established meaning. See, e.g., United States v. Ewell, 383
U.S. 116, 127 (1966) (Fortas, J., dissenting) (“In my opinion
. . . the Government may not, following vacation of a convic-
tion, reindict a defendant for additional offenses arising out of
the same transaction . . . .”); Milanovich v. United States, 365
U.S. 551, 558 (1961) (Frankfurter, J., dissenting) (“It is horn-
book law that a thief cannot be charged with committing two
offenses—that is, stealing and receiving the goods he has
stolen.”); Callanan v. United States, 364 U.S. 587, 597 (1961)
(holding that defendant convicted of obstructing commerce by
extortion and conspiracy to commit the same had committed
“two offenses” such that it was within trial court’s discretion
to fix separate sentences); Harris v. United States, 359 U.S.
19, 22 (1959) (“The three offenses[—sale of narcotics not
pursuant to a written order form; purchase, sale, and distribu-
tion not in or from a stamped package; and transportation and
concealment of illegally imported narcotics—]derived from
one transaction, as sale of narcotics.”); Williams v. Oklahoma,
358 U.S. 576, 584 (1959) (“[M]urder and kidnaping are not
the same offense in Oklahoma.”); Am. Tobacco Co. v. United
States, 328 U.S. 781, 789 (1946) (“It long has been settled . . .
that a conspiracy to commit a crime is a different offence
from the crime that is the object of the conspiracy.” (internal
quotation marks omitted)); Barnett v. Gladden, 375 F.2d 235,
238 (9th Cir. 1967) (“’[T]he test of identity of offenses is
whether the same evidence is required to sustain them; if not,
then the fact that both charges relate to and grow out of one
                       MIRANDA v. BRAATZ                     1147
transaction does not make a single offense where two are
defined by the statute.’ ” (quoting Conerly v. United States,
350 F.2d 679, 681 (9th Cir. 1965)); Forsberg v. United States,
351 F.2d 242, 245 (9th Cir. 1965) (“While two statutory
offenses are charged in this case, they describe but one
assault.”); Wing Jung v. United States, 312 F.2d 73, 75 (9th
Cir. 1962) (“It is settled that the same act or transaction may
constitute two distinct federal offenses . . . .”); Vasquez v.
United States, 290 F.2d 897, 898 (9th Cir. 1961) (“Three sep-
arate offenses were . . . charged, all relating to the same
transaction—the sale of narcotics, facilitation of the sale of
narcotics, and facilitation of the transportation of narcotics.”).

    [5] The ordinary meaning of “offense” in 1968 is also con-
sistent with the meaning of that term in the ICRA’s double
jeopardy provision. See 25 U.S.C. § 1302(3). In Blockburger
v. United States, 284 U.S. 299, 304 (1932), the Court held
that, “where the same act or transaction constitutes a violation
of two distinct statutory provisions, the test to be applied to
determine whether there are two offenses or only one, is
whether each provision requires proof of a fact which the
other does not.” Twenty-six years later, the Court reaffirmed
Blockburger in Gore v. United States, 357 U.S. 386, 387
(1958), holding that the defendant was properly convicted of
“three distinct offenses in connection with the vending of
illicit drugs . . . despite the fact that these violations of what
Congress had proscribed were compendiously committed in
single transactions of vending.” Thus, by the time Congress
enacted the ICRA in 1968, “offense” as used in the statute’s
double jeopardy provision had an established meaning—it
meant a criminal violation with separate elements of proof,
not a single criminal transaction. There is no reason to con-
clude that Congress meant something different when it used
the term in § 1302(7). See Erlenbaugh, 409 U.S. at 243-44.

   [6] The contemporary usage of “offense” to uniformly
refer to a violation of a criminal law and its similar meaning
in the statute’s double jeopardy provision confirm that the
1148                  MIRANDA v. BRAATZ
phrase “any one offense” in § 1302(7) is not ambiguous. Sec-
tion 1302(7)’s one-year sentencing cap for “any one offense”
means that a tribal court may impose up to a one-year sen-
tence for each violation of a criminal law. As it is undisputed
that Petitioner committed multiple criminal violations, the
district court erred in concluding that her 910-day sentence
violated § 1302(7).

   Petitioner provides no principled reason to conclude that
“offense” was susceptible of multiple meanings in 1968. First,
although Petitioner faults Respondents for “myopically focus-
[ing]” on the term “offense,” Petitioner fails to explain how
the prefatory words “any one” affect the interpretation
inquiry. “Any one” does not modify “offense” in any salient
respect other than to indicate that § 1302(7)’s sentencing cap
applies to a single indiscriminate “offense,” however “of-
fense” is interpreted. Cf. 25 U.S.C. § 1302(e) (2011) (defining
“offense” in statute containing phrase “any 1 offense”).

   Second, contrary to Petitioner’s contention, Bell v. United
States, 349 U.S. 81 (1955), does not illustrate that “close to
the time of the ICRA’s enactment, the Supreme Court found
it natural to presume that a single ‘transaction’ constitutes a
single ‘offense’ when construing a federal statute.” The Bell
Court held that “if Congress does not fix the punishment for
a federal offense clearly and without ambiguity, doubt will be
resolved against turning a single transaction into multiple
offenses.” 349 U.S. at 84. In the quoted passage, the Court
used “offense” for its ordinary meaning—a violation of a
criminal law. In fact, the very idea that a transaction could
constitute “multiple offenses” supports the conclusion that
“offense” means a discrete criminal violation. Moreover, Peti-
tioner overlooks that, before the ICRA’s enactment, the Court
clarified that Bell’s rule of lenity does not apply to “separate
offenses created by Congress at . . . different times,” even if
multiple offenses are committed in a single transaction. Gore,
357 U.S. at 391.
                      MIRANDA v. BRAATZ                     1149
   Third, the lower court cases Petitioner cites do not demon-
strate that “offense” was ambiguous in 1968. In fact, each
case recognized that the term had an ordinary, contemporary,
common meaning—”a breach of law established for the pro-
tection of the public,” Dugan & McNamara, Inc. v. United
States, 127 F. Supp. 801, 804 (Ct. Cl. 1955), or “[t]he doing
of that which the penal law forbids to be done,” W. J. Dillner
Transfer Co. v. Int’l Bhd. of Teamsters, 94 F. Supp. 491, 492
n.2 (D. Pa. 1950) (internal quotation marks omitted).

   Finally, although Petitioner criticizes Respondents for cit-
ing “decisions in which courts have used the term ‘offense’
in a manner broadly consistent with [Respondents’] preferred
interpretation,” she does not identify any authority requiring
this court to look to cases addressing “the question of how the
term ‘offense’ should be construed when used in a statute”
when interpreting § 1302(7). Rather, the statutory interpreta-
tion inquiry’s focus, in the first instance, is whether “offense”
had an “ordinary, contemporary, common meaning” in 1968.
Perrin, 444 U.S. at 42.

                       CONCLUSION

   [7] Because § 1302(7) unambiguously permits tribal courts
to impose up to a one-year term of imprisonment for each dis-
crete criminal violation, and because it is undisputed that Peti-
tioner committed multiple criminal violations, we reverse the
district court’s decision to grant Petitioner’s amended habeas
corpus petition.

  REVERSED.